DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
measuring spectral data of crops on a plot of land via an electromagnetic radiation sensor;

determining crop information based on the spectral data, the crop information comprising a first crop type;

receiving supplemental data, the supplemental data comprising at least one of geographical data, climate data, weather data, soil data, or market data;

recommending... a second crop type that is different than the first crop type to a first user based, at least in part, on the crop information and the supplemental data.

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as observing crops or pictures of crops, evaluating the condition of such crops, and judging if a different crop would be better suited to that specific circumstance. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
via a user interface

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea.
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
at least one of a satellite and a drone

a non-transitory computer-readable medium that contains instructions;

one or more processors configured to execute the instructions

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 38-41 and fig 5.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims further include:
at least one of a satellite and a drone

a non-transitory computer-readable medium that contains instructions;

one or more processors configured to execute the instructions

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Element
Claim Interpretation
Claim Mapping
Spectral data
Data concerning light reflected off a selected area
Basically, a picture
Spectral data
Electromagnetic radiation sensor
A camera or eyeball
Camera
Crop information
Any data concerning a crop
Crop or field information
Crop type
A class of crop
Crop type
Supplemental data
Data concerning a crop which is not the class of crop
Additional data concerning a crop or field
infrared wavelength data
A picture taken in the infrared spectrum
Infrared data
Crop health
The presence or absence of disease in the crop
Crop health
Crop yield
Weight of crop harvested per acre
Crop yield
Nutrition level
Measure of nutrients in the soil or crop
Nutritional composition



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Perry, US 2019/0050948.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A method comprising:
measuring spectral data of crops on a plot of land via an electromagnetic radiation sensor;
determining crop information based on the spectral data, the crop information comprising a first crop type;
receiving supplemental data, the supplemental data comprising at least one of geographical data, climate data, weather data, soil data, or market data;
Perry (paragraphs 8-10) teaches concerning various types of data associated with crops and fields.

recommending, via a user interface, a second crop type that is different than the first crop type to a first user based, at least in part, on the crop information and the supplemental data.
Perry (paragraph 144) teaches recommending a replant of a different type of crop.

AS TO CLAIM 2 (of 1) 
wherein the electromagnetic radiation sensor comprises at least one of a satellite and a drone.
Perry (paragraph 10) teaches concerning both the use of satellites and drones.

AS TO CLAIM 3 (of 2) 
wherein the spectral data comprises infrared wavelength data.
Perry (paragraphs 37 and 70) teaches concerning the use of infrared wavelength data.
AS TO CLAIM 4 (of 3) 
wherein the step of determining the crop information is carried out by comparing the spectral data to a table of spectral crop data, the table associating the spectral data with the crop information.
Perry (paragraphs 10 and 106) teaches concerning both historical and current characteristics of the crop and field under observation. The historical data is functionally equivalent to the table of spectral crop data of the instant application as it is data stored in a database table.

AS TO CLAIM 5 (of 1) 
wherein the crop information further comprises a crop health and a crop yield.
Perry (paragraphs 156-160) teaches concerning both crop health and crop yield.

AS TO CLAIM 6 (of 1) 
wherein the step of recommending a suggested crop type is further based on a nutrition level for a population.
Perry (paragraph 12) teaches concerning nutritional levels of the field under observation.

AS TO CLAIM 7 (of 1) 
further comprising a step of 
aggregating crop information from a plurality of farms and providing the aggregated crop information to the second user.
Perry (paragraphs 79-80) teaches concerning observations over a plurality of farms and a plurality of users.

AS TO CLAIM 8 
A method for computing and distributing crop data comprising:
sensing spectral data for a plurality of crops on a plurality of farms via at least one satellite;
Perry (paragraph 10) teaches concerning the use of satellites.

retrieving supplemental data comprising at least one of geographical data, climate data, weather data, soil data, market data, or historical data;
computing crop data for each of the plurality of farms based, at least in part, on the spectral data and supplemental data;
Perry (paragraphs 8-10) teaches concerning various types of data associated with crops and fields.

sending the crop data of the plurality of farms to a user.
Perry (paragraphs 79-80) teaches concerning observations over a plurality of farms and a plurality of users.

AS TO CLAIM 9 (of 8) 
wherein the crop data comprises at least one of crop type, expected yield, or crop health.
Perry (paragraphs 156-160) teaches concerning both crop health and crop yield.

AS TO CLAIM 10 (of 9) 
further comprising the step of 
computing a potential profit based on the market data and the expected yield.
Perry (paragraphs 186-193) teaches concerning business analysis including market data and expected yield.

AS TO CLAIM 11 (of 8) 
further comprising the step of 
recommending a crop type to the user based on the crop data and the supplemental data.
Perry (paragraph 144) teaches recommending a replant of a different type of crop.

AS TO CLAIM 12
A system comprising:
a non-transitory computer-readable medium that contains instructions; and
one or more processors configured to execute the instructions to perform the following:
Perry (fig. 1) teaches a computer embodiment.

receive spectral data related to crops on a plot of land;
determine a crop type based on the spectral data;
retrieve supplemental data comprising at least one of geographical data, climate data, weather data, soil data, market data, or historical data;
determine crop information, in addition to the crop type, based on the supplemental data;
Perry (paragraphs 8-10) teaches concerning various types of data associated with crops and fields.

provide the crop type and crop information to a user.
Perry (paragraph 144) teaches providing output to a user. 

AS TO CLAIM 13 (of 12) 
further comprising: 
a user interface, wherein each of the steps performed by the system may be initiated by the user through the user interface.
Perry (paragraphs 5, 79, and 163) teaches concerning the use of a user interface

AS TO CLAIM 14 (of 13) 
wherein the user interface comprises an input data button and a field prediction button.
Perry (paragraphs 32-33) teaches concerning receiving user inputs and crop predictions.

AS TO CLAIM 15 (of 14) 
wherein the input data button is configured to provide the user with an input field to provide at least part of the supplemental data to the system.
Perry (paragraph 33) teaches receiving user input.

AS TO CLAIM 16 (of 14) 
wherein the field prediction button provides the user with at least one of a crop yield and a potential profit.
Perry (paragraphs 186-193) teaches concerning business analysis including market data and expected yield.

AS TO CLAIM 17 (of 12) 
wherein the one or more processors are also configured to execute the instructions to perform the following: aggregate the crop type and crop information for a plurality of plots of land.
Perry (paragraphs 79-80) teaches concerning observations over a plurality of farms and a plurality of users.

AS TO CLAIM 18 (of 12) 
further comprising: 
an electromagnetic radiation sensor configured to measure the spectral data.
Perry (paragraph 10) teaches concerning the sensors and acquiring spectral data.

AS TO CLAIM 19 (of 12) 
further comprising: 
at least one of an aerial sensor and a land-based sensor configured to measure the spectral data.
Perry (paragraph 10) teaches concerning the use of drones.

AS TO CLAIM 20 (of 12) 
wherein the supplemental data comprises at least one of geographical data, climate data, weather data, soil data, market data, and historical data.
Perry (paragraphs 8-10) teaches concerning various types of data associated with crops and fields.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623